UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2207


BARRY J. BLUEFELD,

                Plaintiff - Appellant,

          v.

BARRY S. COHEN; JOEL S. MEISEL; DAVID H. COHEN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paula Xinis, District Judge. (8:15-cv-
02857-PX)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Barry J. Bluefeld, Appellant Pro Se.    Matthew D. Matkov, SALTZ
MATKOV PC, Wayne, Pennsylvania, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Barry   J.   Bluefeld    seeks   to   appeal    the   district    court’s

order   granting       the   Defendants’     motion    to    strike     certain

correspondence.       This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Bluefeld seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we deny the Appellees’ motions to strike and for

sanctions, and we dismiss the appeal for lack of jurisdiction.

We   dispense   with    oral   argument     because   the   facts   and   legal

contentions     are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      DISMISSED




                                       2